Citation Nr: 0209689	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a disability evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  That rating decision granted service connection for 
PTSD and assigned thereto an initial disability rating of 30 
percent, effective May 1998.

In March 2000, the case came before the Board, when it was 
remanded for further development.  Following the requested 
development, the RO increased the veteran's disability rating 
to 50 percent, effective May 1998.  The veteran continued to 
disagree with this evaluation, and in February 2002, the RO 
again increased the veteran's disability rating to 70 
percent, effective May 1998.

The Board notes that the veteran has raised claims of 
entitlement to service connection for irritable bowel 
syndrome, tachycardia and erectile dysfunction as secondary 
to service-connected PTSD.  As the RO has not yet adjudicated 
these claims, these matters are referred to the RO for its 
consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The symptomatology associated with the veteran's PTSD is 
manifested by deficiencies in most areas, with nightmares, 
flashbacks, depression, sleep disturbance, irritability, 
social isolation, anger, and anxiety.

3.  The veteran has been married and employed as a fireman 
for almost 30 years.

4.  The veteran's PTSD is not manifested by total 
occupational and social impairment or such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for name of 
close relatives, own occupation, or own name. 

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
More recently, new regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

In the circumstances of this case, the Board finds that there 
has been substantial compliance with the requirements of the 
VCAA.  In this case, the veteran has been given notice of the 
laws and regulations pertaining to his increased rating 
claims.

Moreover, the veteran has been advised of the evidence that 
would support or help substantiate his claim in the rating 
decisions, statement and supplemental statements of the case.  
VA has also provided him with examinations and obtained all 
necessary evidence.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(1)).

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

In addition, the Board is cognizant of the fact that this 
appeal arises from the veteran's dissatisfaction with his 
initial rating following the grant of service connection for 
PTSD.  In such a case, the Court of Appeals for Veterans 
Claims (Court) has held that separate or "staged" ratings 
must be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  As such, all pertinent evidence for 
the appeal period is for consideration.

The veteran's PTSD has been evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).  Under the rating 
criteria, a 70 percent evaluation is warranted where 
symptomatology causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

Factual Background.  A July 1998 VA treatment record 
indicates a diagnosis of chronic, severe PTSD, with symptoms 
that appeared to be frequent and severe in nature with no 
real periods of remission during the past twelve months.  The 
examining physician assigned the veteran a GAF score of 50, 
noting severe social and occupational impairment due to his 
PTSD.  However, it was noted that the veteran had been 
gainfully employed over the past twenty-five years as a 
fireman.

The veteran underwent a VA examination in July 1998, at which 
time he indicated that he had been married for twenty-seven 
years, had three children, and had been employed full time at 
the Mountain Brooke Fire Department for twenty-five years.  
He recounted watching the deaths of two fellow Vietnam 
servicemen, and reported frequent intrusive thoughts of his 
combat experience.  He also reported frequent nightmares, 
noting, "I wake up at night soaking wet with the sheets torn 
and thrown about."  The veteran stated that he had 
hypervigilant behaviors and a tendency to isolate himself 
from others, noting, "I only really have two friends and 
they are both veterans.  I tend to just stay with my 
family."  He also reported avoidance behaviors, feelings of 
alienation, an inability to trust others, an inability to 
concentrate, and feelings of rage.

On objective examination, the veteran was dressed 
appropriately and his thought processes and content appeared 
to be within normal limits.  He denied delusions and 
hallucinations, although admitted to prior suicidal thoughts 
and ideations.  The veteran denied any current homicidal 
thoughts or ideations.  The examiner indicated that he was 
able to maintain mental and personal hygiene and other basic 
activities of daily living.  He was fully oriented, although 
his memory, concentration and judgment were impaired.  The 
veteran's speech was slow and his mood was depressed.  The 
examiner diagnosed him with chronic, severe PTSD.  A GAF 
score of 50 was assigned.

The veteran underwent another VA psychiatric examination in 
May 2000, when it was noted that over the past year, he had 
coworkers "cover" for him because of difficulty functioning 
in a work environment.  Over the previous twelve months, he 
had lost approximately two weeks of work.  The veteran stated 
that he "blew up" at work in 1998 and was away for one 
week.  He reported a preoccupation with the thought that he 
might do something wrong or forget a procedure that would 
result in disaster.  The veteran related that he had been 
told that he could "forget . . . about advancement" due to 
his poor functioning and absenteeism.

The veteran described his thought processes as "jumbled," 
and stated that he had difficulty expressing himself at home, 
on the job and in social situations.  He liked to be left 
alone, and had "blown up" both at home and at work.  At 
times, he suspected that people were "against him."  He 
reported developing a habit of isolating himself.  When 
unable to isolate himself, his panic attacks and rage became 
overwhelming and he felt as though his heart was racing and 
his blood pressure was going up.  This happened regularly.  
The veteran feared being "trapped."  Although he had no 
plans to kill himself, the veteran often thought that he 
would be "better off dead."  He also had no plans to kill 
others, but claimed that whoever violated his space triggered 
these thoughts.  The veteran reported feeling depressed at 
all times, and sleeping poorly, with nightmares four or five 
times a week.  He experienced difficulty concentrating during 
the day and had an attitude of hyper-vigilance.

The examiner opined that it would be "unhealthy for [the 
veteran] to continue working in any situation with close 
relationships and interdependent team membership critical."  
The examiner assigned the veteran a GAF score of 35 as 
manifested by deterioration in work functioning, family 
relations and social functioning.

An April 2001 outpatient note reflected that the veteran 
continued to complain of depressed mood, anxiety, insomnia, 
loss of interest, loss of appetite, fatigue, pessimism and 
some preoccupation with death.  The examiner noted that the 
veteran had not yet been treated for his PTSD.

In November 2001, the veteran's PTSD symptoms had been 
exacerbated, which he attributed to recent terrorism.  News 
of terrorist attacks in New York caused a recurrence of 
nightmares and flashbacks.  The veteran indicated that 
certain smells he encountered in his job as a firefighter, 
such as burning grass and blood, precipitated flashbacks.

In December 2001, the veteran was given a psychosocial 
assessment for the PTSD program at the Tuscaloosa VAMC.  At 
that time, the veteran reported living with his wife and 
working as a fireman.  He felt that if he did not get relief 
from his symptoms, he might not be able to function at work.  
He was not able to sleep, and felt the stress of working 
while fatigued.  He stated that he and his wife lived 
"separate lives," and that he found it difficult to show 
affection to his wife and children.  The veteran had 
nightmares, intrusive thoughts, anxiety, numbing, anger, poor 
concentration and memory impairment.  He reported becoming 
increasingly depressed, but did not have either suicidal or 
homicidal ideation.  

Another December 2001 outpatient report from the Tuscaloosa 
VAMC reflected that the veteran complained of flashbacks, 
anxiety, anger, depression, and suicidal and homicidal 
ideation with no intent.  At that time, the veteran was 
clean, cooperative, calm and spoke normally.  His mood was 
described as dysthymic, and he was oriented in all three 
spheres.  His judgment and insight were intact, and his 
thought process was goal-oriented and free from delusions or 
hallucinations.  No substance abuse was noted.  The veteran 
was assigned a GAF score of 45.

In February 2002, the veteran reported to a VA physician that 
he was not doing well, and he appeared depressed and anxious.  
He reported problems at work because he was tense and 
irritable.  He experienced restless sleep and tended to eat 
too much when he became nervous.  The veteran was also still 
suffering from nightmares and flashbacks related to his 
combat experiences.  

Analysis.  The Board finds that a preponderance of the 
evidence is against a disability evaluation in excess of 70 
percent.  While the more recent VA examinations show an 
increase of the veteran's symptoms, they do not document 
total occupational and social impairment that is required for 
a 100 percent evaluation.  In fact, the veteran has 
consistently worked full-time as a fireman.  In May 2000, he 
reported that he had missed only approximately two weeks from 
work due to his PTSD over the past 12 months.  The veteran 
also has been married for close to 30 years.

The veteran has reported that he experiences nightmares, 
depression, flashbacks, social isolation, and irritability.  
Additional symptoms of anxiety and anger and both suicidal 
and homicidal ideation have been reported.  However, the 
veteran has not exhibited symptoms required for a 100 percent 
rating, such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.

Further, although by no means determinative, the veteran's 
GAF scores ranged from 35 to 50, generally representing 
serious symptoms consistent with no more than a 70 percent 
disability rating.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV), a GAF score of 31- 40 is described as some impairment in 
reality testing or communication (e.g., speech is illogical 
at times, obscure or irrelevant) or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, is unable to work).  A GAF score of 41-50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Although the GAF 
score does not neatly fit into the rating criteria, the Board 
is under an obligation to review all the evidence of record.  
See Carpenter v. Brown, 8 Vet. App. 240 (1995).

An extraschedular evaluation is not warranted, since the 
evidence does not show that the veteran's PTSD presents an 
unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the veteran's PTSD has not 
required frequent periods of hospitalization or excessive 
medical absenteeism from work.  Therefore, the regular 
schedular standards, with the 70 percent evaluation currently 
assigned, adequately compensate the veteran for any adverse 
industrial impact caused by his PTSD.

Upon consideration of all pertinent evidence, the Board finds 
that there is no basis for the assignment of a rating in 
excess of 70 percent for any discrete period of relevant 
time.  There is no credible, competent evidence indicating a 
greater degree of functional loss attributable to the PTSD 
than that commensurate with the assigned 70 percent rating.  
Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.


ORDER

A disability evaluation in excess of 70 percent for PTSD is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

